Citation Nr: 1739557	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral lower peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for bilateral peripheral neuropathy.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran has diabetic neuropathy of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria are met for service connection for bilateral lower extremity peripheral neuropathy.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally required to associate the claimed condition with a service-connected disability, unless the association is of the type that a layperson is competent to describe.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512. 

The Veteran asserts his diabetes caused his peripheral neuropathy.

Two VA examiners, in April 2011 and August 2016, opined against such a relationship.  The Veteran reported to them that he was diagnosed with peripheral neuropathy approximately two years prior to his diabetes diagnosis, which the examiners explained precluded his peripheral neuropathy from being due to his diabetes.  

The Board finds these opinions less probative.  It is not clear the examiners reviewed the entirety of the medical evidence, which shows that he had a high hemoglobin A1C level at the same time as his peripheral neuropathy diagnosis.  A high hemoglobin A1C suggests diabetes.  Further, all of the Veteran's treating physicians attribute his peripheral neuropathy to his diabetes (see, for example, VA treatment in August 2011, August 2012, May 2013, November 2014, and March 2016).

The Board is satisfied that the evidence is in relative equipoise, and that all doubt should be resolved in the Veteran's favor.  Accordingly, service connection for peripheral neuropathy, secondary to diabetes, is granted.


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


